Citation Nr: 1606881	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-21 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for recurrent urinary tract cystitis. 

3.  Entitlement to service connection for blocked ear canals.

4.  Entitlement to service connection for arthritis of the right arm and neck.

5.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1979.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010, May 2013, and July 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues of entitlement to service connection for arthritis of the right arm and neck and right wrist CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine was productive of the functional equivalent of forward flexion less than 60 degrees but greater than 30 degrees, and was not productive of incapacitating episodes, neurological abnormalities, ankylosis, or the functional equivalent thereof.

2.  There is no competent evidence linking the Veteran's current symptoms to her service-connected recurrent urinary tract cystitis.

3.  Any current disability of the ear canals is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but not in excess thereof, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial compensable evaluation for recurrent urinary tract cystitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7512 (2015).

3.  The criteria for service connection for blocked ear canals have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and relevant Social Security Administration records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of her lumbar spine, recurrent cystitis, and ear canals in April 2013, as well as an additional VA examination of her lumbar spine in March 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Degenerative Disc Disease of the Lumbar Spine

The Veteran claims an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

The Veteran is currently in receipt of a 10 percent disability rating for her service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Under this code, the Veteran's disability can be evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS (intervertebral disc syndrome) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The next higher rating of 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Because the Veteran has no diagnosis of IVDS, and because there is no evidence in the record of any incapacitating episodes, the IVDS criteria are not applicable in granting the Veteran a higher evaluation.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Private treatment records reflect that in April 2009, the Veteran reported lower back pain after a two-week flare-up.  Her physician noted that she walked normal.  X-rays showed a lumbar tilt to the left with pedicles intact, some scattered non-advanced degenerative changes, and a subcentimeter left side calcific density.

The Veteran underwent a VA examination in April 2013.  She reported flare-ups which totally limit her back movement due to pain, both when sitting and standing.  She did not use any assistive devices.  Gait and posture were within normal limits.  Forward flexion was limited to 90 degrees or greater, with objective evidence of painful motion at 50 degrees.  Extension was limited to 25 degrees, with pain at 10 degrees.  Lateral flexion and rotation were full and without pain.  There was no additional limitation of range of motion on repetition, but there was additional functional loss with contributing factors of pain on movement and less movement than normal.  Localized tenderness or pain on palpation was present.  There was no guarding or muscle spasm.  Reflexes, muscle strength, and sensory examinations were normal.  Straight leg raising tests were negative.  There were no signs or symptoms of radiculopathy or other neurologic abnormalities.  The Veteran did not have IVDS.  X-rays showed arthritis.  The examiner noted that the Veteran's degenerative disc disease caused a functional limitation on her ability to work by limiting the activities which put strain on the lower back, such as heavy lifting and extended periods of walking, running, and jumping.

The Veteran underwent another VA examination in March 2015.  She reported an inability to stand or walk for more than 10 minutes, and needs help with shopping and lifting.  She reported flare-ups twice a week requiring her to lay down most of the day.  She did not use any assistive devices.  Forward flexion was limited to 90 degrees or greater.  Extension was limited to 10 degrees.  Lateral flexion was limited to 15 degrees in both directions.  Lateral rotation was limited to 20 degrees in both directions.  There was no change in range of motion on repetitive testing.  Range of motion movements caused pain, and there was pain when the spine was used in weight-bearing or non-weight-bearing.  The examiner found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or repetitive use over time by an estimated 5 additional degrees in forward flexion, extension, lateral flexion, and lateral rotation.  There was mild localized tenderness along the lumbar spinous processes.  Gait and spinal contour were normal, and there was no guarding or muscle spasm.  There was no ankylosis and muscle strength was normal.  Reflexes and sensory examinations were normal.  Straight leg raising tests were negative.  There were no signs or symptoms of radiculopathy or other neurological abnormalities.  There was no IVDS.  X-rays showed arthritis.  

In her May 2015 substantive appeal, the Veteran reported that she suffers from back pain day and night.  She stated that she cannot sit or stand without discomfort, and the pain is very intense when she tries to sleep.

At her November 2015 hearing, the Veteran reported constant back pain making her unable to lift anything.  She stated that it had worsened since her last examination.  She reported difficulty sitting, standing, walking, and lying down.  She further reported numbness in her right leg.  Her husband reported that they try to walk five times a week, but sometimes after walking a block she has to go home because of the pain.  

The Veteran has submitted a November 2015 disability benefits questionnaire completed by a private physician.  The physician diagnosed mechanical back pain syndrome, lumbosacral sprain/strain, and radiculopathy.  The Veteran did not use any assistive device.  She reported flare-ups causing functional limitation through limited range of motion and reduced activity level.  Contributing factors included less movement than normal, pain on movement, interference with sitting, and interference with standing.  The physician did not measure range of motion, deferring to the measurements of the Veteran's prior VA examination.  The physician noted muscle spasm, but gait and spinal contour were normal.  There was no muscle atrophy or gross weakness.  Straight leg raising test was negative on the right and subjectively positive on the left.  There was subjective evidence of moderate, intermittent radicular pain, moderate paresthesia/dysesthesia, and moderate numbness in the right lower extremity.  There were no objective findings due to radiculopathy, and the physician indicated that neither lower extremity was affected by radiculopathy.  There were no other neurological abnormalities noted.

The Board finds that an evaluation of 20 percent is warranted for the Veteran's degenerative disc disease.  A 20 percent rating is warranted for, among other things, forward flexion greater than 30 degrees but not greater than 60 degrees, or the functional equivalent thereof.  While the Veteran's flexion has been measured at greater than 60 degrees, at her April 2013 VA examination the examiner found objective evidence of pain beginning at 50 degrees.  The Board finds that this is the functional equivalent of forward flexion less than 60 degrees.  See DeLuca, 8 Vet. App. at 204-07.  While there is no equivalent evidence in the Veteran's March 2015 VA examination, the Board notes that the examiner did not note where pain began when measuring range of motion.  The Board therefore finds that a 20 percent rating is warranted for the entirety of the appeal period.

The Board further finds that an evaluation in excess of 20 percent is not warranted.  Higher ratings are available for evidence of incapacitating episodes with prescribed bed rest, ankylosis, flexion of 30 degrees or less, or the functional equivalent thereof.  The Board finds no evidence of manifestations approaching such severity, even when considering repeated use over time and reported flare-ups.  An evaluation in excess of 20 percent is therefore not warranted.

As to neurological abnormalities, the Board finds that separate ratings are not warranted.  The only evidence of any neurological abnormalities consists of the Veteran's reports of pain and numbness in the right lower extremity.  The Board finds more probative the lack of objective evidence corroborating these reports.  The Veteran's private physician indicated that neither lower extremity was affected by radiculopathy, and the Board finds this determination credible.  For these reasons, the Board finds that no separate ratings for neurological abnormalities are warranted.

Recurrent Urinary Tract Cystitis

The Veteran claims an initial compensable rating for recurrent urinary tract cystitis.

The Veteran's chronic cystitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7512, which instructs that cystitis should be rated as a voiding dysfunction.  Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.  

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Marked obstructive symptomatology warrants a 10 percent rating.  38 C.F.R. § 4.115a.  

The Veteran underwent a VA examination in April 2013.  She reported no current symptoms, with her most recent symptoms being in the summer of 2012.  Urinalysis was within normal limits.  There was no voiding dysfunction.  Her history supported recurrent symptomatic bladder or urethral infections requiring antibiotic treatment.

In her May 2015 substantive appeal, the Veteran reported urgent urination has increasingly become a problem.  She stated that she is limited to where she can go due to constant urination every hour during the day and throughout the night.

The Veteran has submitted an October 2015 disability benefits questionnaire completed by a private physician.  The physician diagnosed urinary incontinence, noting the Veteran's history of 5 years of urinary incontinence with sneezing and urgency.  The physician noted a voiding dysfunction causing urine leakage, but not requiring absorbent materials or an appliance.  The etiology of the voiding dysfunction was listed as stress and urge symptoms.  The voiding dysfunction caused increased urinary frequency with a daytime voiding interval between one and two hours.  The voiding dysfunction caused signs and symptoms of obstructed voiding, including marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  The physician stated that the Veteran does not have a history of recurrent symptomatic bladder or urethral infections.

At her November 2015 hearing, the Veteran reported urinary frequency, every hour during the day and twice a night.  She additionally reported leakage, but did not have to wear any absorbent pads.  

The Board finds that a compensable rating for chronic cystitis is not warranted.  Specifically, the Board notes that there is no evidence of current cystitis.  The Veteran has reported symptoms of urinary frequency and leakage, but there is no evidence in the record linking these symptoms to the Veteran's history of chronic cystitis.  The Veteran's April 2013 VA examiner found a history of recurring symptomatic bladder or urethral infections requiring antibiotic treatment, but no current symptoms.  While the Veteran has reported symptoms since that time, her October 2015 physician report noted these symptoms were not related to recurrent symptomatic bladder or urethral infections; rather, it was stress and urge symptoms unrelated to the Veteran's service-connected recurrent urinary tract infections.  Indeed, there is no evidence of any urinary tract infection throughout the appeal period. The Veteran may believe that the symptoms are related to her urinary tract  cystitis, but she is not competent to make that medical determination.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  For these reasons, the Board finds no competent evidence linking the Veteran's current symptoms to her service-connected urinary tract cystitis, and a compensable evaluation is therefore not warranted.


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's degenerative disc disease, including pain, tenderness, limited and painful motion, muscle spasm, and difficulty walking, standing, and sitting, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Furthermore, as the Board finds no competent evidence of current symptoms related to the Veteran's chronic cystitis, extraschedular referral is likewise not warranted.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her degenerative disc disease and cystitis are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings granted and assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection - Blocked Ear Canals

The Veteran claims service connection for blocked ear canals.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any ear condition, with the exception of August 1977 treatment for an upper respiratory infection at which time her physician assistant observed her ear canals were blocked by earwax.  No abnormalities were noted at her March 1979 separation examination, and in the accompanying report of medical history the Veteran denied any history of frequent or severe headaches, dizziness or fainting spells, hearing loss, or ear trouble.  

As to hearing loss, audiometry results from the Veteran's February 1975 induction examination revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
No record
15
LEFT
25
20
25
No record
15

Her March 1979 separation examination revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
0
15
LEFT
5
10
0
0
15


In her July 2009 claim, the Veteran reported that her ear canal became blocked in service in 1977.

The Veteran underwent a VA examination in April 2013.  She reported onset of symptoms in 1978.  She initially noticed an earache on the right side, subsequently both sides.  She knows of no triggering incident.  Symptoms reported included soreness, tinnitus, itching, tingling, vertigo, and hearing loss.  Tinnitus occurred more than once per week, and vertigo and staggering occurred one to four times per month, all lasting between an hour and a day.  The condition worsened over the years.  She sought treatment but received no diagnosis.  Physical examination was normal.  The examiner found no pathology to render a diagnosis beyond hearing loss and tinnitus.  As to hearing loss, audiometric results revealed pure tone thresholds in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
35
35
LEFT
20
25
35
35
30

Maryland CNC speech discrimination scores were 100 percent in both ears.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, and opined that it was less likely than not that either conditions was related to service.  This opinion was based on the rationale that there were no documented threshold exacerbations or reported inciting events in service, and tinnitus was more likely than not a symptom associated with hearing loss.

In her September 2013 substantive appeal, the Veteran stated that her ear blockage caused vertigo and headaches.

At her November 2015 hearing, the Veteran reported that her blocked ear canals arose in service, at which time she became very dizzy and went to the doctor.  She stated that she has had to have her ear canals cleared over the years due to vertigo and headaches.  She reported that when she suffered vertigo, it caused her to stay in bed all day due to lack of balance.  She further stated that she suffered hearing loss.

The Veteran has submitted a January 2016 disability benefits questionnaire completed by a private physician.  The physician noted a diagnosis of benign paroxysmal positional vertigo.  The physician further noted a CT scan of the head negative for any disability.  The Veteran reported vertigo occurring one to four times per month.  While the Veteran reported swelling, itching, and dryness of the ear canals, the physician did not indicate that these symptoms were attributable to a diagnosis.  Physical examination of the ears was normal.  The physician did not provide an etiological opinion.

The Board finds that the evidence weighs against a finding of a disability of the ear canals related to service.  As to the Veteran's ear blockage, the Board does not find credible the Veteran's statements that her symptoms arose in service.  Specifically, she states that her ear blockage was discovered when she sought treatment for vertigo, while records show that she was being treated for an upper respiratory infection and make no mention of vertigo.  Similarly, in her report of medical history accompanying her March 1979 separation examination, she denied any history of frequent or severe headaches, dizziness or fainting spells, hearing loss, or ear trouble.  As to the Veteran's hearing loss and tinnitus, the Board finds the opinion of the April 2013 VA examiner highly probative.  The examiner showed that there were no reports of any incident in service, such as exposure to loud noise, and that in-service audiometry demonstrated no worsening of hearing while in service.  Furthermore, the examiner explained that any tinnitus was likely related to hearing loss, and there was no indication that tinnitus would be related to service.  For these reasons, the Board finds that the evidence weighs against a finding of a disability of the ear canals related to service, and service connection is therefore denied.


ORDER

An initial evaluation of 20 percent, but not in excess thereof, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial compensable evaluation for recurrent cystitis, claimed as hemorrhagic cystitis, is denied.

Service connection for blocked ear canals is denied.





REMAND

A May 2013 rating decision denied the Veteran service connection for arthritis of the neck and right arm and CTS of the right wrist.  The Veteran submitted a February 2014 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and her representative regarding the issues of entitlement to service connection for arthritis of the neck and right arm and CTS of the right wrist.  If, and only if, the Veteran perfects the appeal to any issues, such issues must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


